Action by wife and husband to recover respectively for personal injuries and loss of services claimed to have been sustained by reason of the negligence of defendant in the maintenance of a handrail at the front entrance steps of a building. Judgment reversed on the law, with costs, and complaint dismissed, with costs. We are of the opinion that actionable negligence has not been established. The defect in the handrail was of so slight a character that an accident of this nature could not reasonably have been foreseen by defendant. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.